Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-21, drawn to an apparatus including an anvil that has one or more spring elements for providing a compliance and a tooling roll (knife roll), as set forth in the claims, could be searched in CPC:  B26F1$, B29C59$, and B29C65$.
Group II. Claims 22-28, drawn to a method of modifying a web including a step of advancing a first substrate into a nip between the anvil roll and the tooling roll (knife roll), as set forth in the claims, could be searched in CPC:  A61F13/15756, 47254, 5616; B65H2301/33216, 2406/3454, 35/08, 45/24, 30; B26D7/08.
The inventions are independent or distinct, each from the other because claims to the different groups recite the mutually exclusive characteristics of such groups. In addition, these groups are not obvious variants of each other based on the current record.
Inventions Group II and Group I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
In this case, the process as claimed in the group II can be practiced or modified a web (see Applicant’s specification, the web is an elastic material that uses to manufacture diapers). Conversely, the apparatus as claimed in the group I can be used to cut a non-web material such as labels, a laminate sheet, a paper sheet, a cardboard sheet. 
Thus, the inventions groups I and II do not overlap in scope and they are considered to be mutually exclusive.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate statues in the art in view of their different classification as seen in the section 2 above;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different filed of search (for example, search different classes/subclasses or employing different search queries) as seen in the section 2 above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
A telephone call was made to Wednesday Shipp on 03/19/202 to request an oral election to the above restriction requirement, Applicant elected without traverse of  group I, corresponding claims 1-21 and these claims are examined below. Claims 22-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the references “X1” and “X2” in Applicant’s specification, page 13 is not in drawings.  
The drawings are objected to because Figure 1 (see Applicant’s specification, a first region 120 and a second region 122) is unclear what the references “120” and “122” are pointing to.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification (33 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. For examples: 
what does the reference “r” in the abstract stand for?
Applicant’s specification, page 3, lines 6, 10-11, “an apparatus” should read --the apparatus --.
Applicant’s specification, page 3, line 9, “an anvil” should read --the anvil--.
The reference “106” is called both a first direction and a first rotation direction in Applicant’s pages 6-7. Is the first direction the same as the first rotation direction?
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  3, 5-7, 12, 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 3 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner has reviewed the disclosure and can find no guidance for what the boundaries of this term might be. As a result, the recitation of “substantially continuous” is indefinite because it is unclear what differences are permitted while still being considered “substantially continuous”.
Claim 5, lines 2-3 recites “the first spring elements” and “the second spring elements” are unclear because claim 5, lines 1-2 recites that one or more first spring elements (it can be one first spring element) and one or more second spring elements (it can be one second spring element), but lines 2-3 recite “the first spring elements” and “the are spring elements” and unclear. To make it clearer, “the first spring elements” should read –the one or more first spring elements— and “the second spring elements” should read -- the one or more second spring elements--.
Claim 6, The “MD” is unclear. Claim 1 defines the MD is the machine direction, however, the “a first MD position, a second MD position…a distance in the MD” are unclear what the MD of claim 6 stand for. How does the direction machine (MD) have many position? For examination purposes, Examiner interprets claim 6 in a rejection below.
Claim 7 has the similar issue of claim 6. See the “CD”. And see Examiner interprets claim 7 in a rejection below.
The term "substantially" in claim 12 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner has reviewed the disclosure and can find no guidance for what the boundaries of this term might be. As a result, the recitation of “substantially continuous” is indefinite because it is unclear what differences are permitted while still being considered “substantially rigid”.
Claims 14, 18, 20 have the same issue ““substantially”. Applicant should delete the language “substantially”.
All claims dependent from claim 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected parent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 6647849).
Regarding claim 1, Jones shows an apparatus (Figures 1-5) comprising: an anvil roll (18, Figure 2), wherein the anvil roll comprises:
a machine direction (MD) (a direction of web 2 feeding, Figure 2) and a cross machine direction (CD) (where the direction is along a cutting cylinder 17 as seen in Figure 4, a direction of an arrow 25);
an outer circumferential surface (an outer surface of a coating layer 26, Figure 3. Please note that the anvil and cutting cylinders have the similar coating layer 26), 
an opposing surface opposite the outer circumferential surface (an inner surface of the coating layer 26 where it is mounted to a base plate 24 as seen in figure 5), and 
an inner circumferential surface (an inner surface of the base plate 24 arranged in an outer surface of the cylinder 7) positioned radially inward of the outer circumferential surface (Figure 5), and
spring elements (there are two elastic coatings 26, Applicant loosely claims “spring” elements without providing their structures to appreciate the “spring” elements. Therefore, Jones’s Col. 6, lines 3-4 recites “an elastic coating 26…rubber” meet the spring limitation) disposed between the opposing surface and the inner circumferential surface (Figure 5), wherein the one spring element provides a compliance (since the elastic coating 26 is rubber, it provides a compliance that is between the outer circumferential surface the opposing surface) and
a tooling roll (a cutting cylinder 17, Figure 2) operatively engageable with the anvil roll.
Regarding claim 2, Jones shows that the compliance is at least 10 microns in a first direction (Figures 2-3, the compliant or the elastic coating 26 covers almost half of a circumferential surface of the anvil cylinder).
Regarding claim 3, Jones shows that the outer circumferential surface is substantially continuous (Figure 3, the elastic layer 26 is continuous) and wherein at least 90% of the outer circumferential surface is compliant (Figure 3, both elastic layers 26 cover at least 90% of the outer circumferential surface).
Regarding claim 4, Jones shows that the tooling roll is a knife roll (a cutting cylinder 7, Figure 3).
Regarding claim 8, Jones shows that the tooling roll comprises an auxiliary compliance (Figure 3, there are two elastic coatings 26 on the cutting cylinder. See the “compliance” discussion above).
Regarding claim 9, Jones shows that the auxiliary compliance is at least 10 microns in a second rotation direction of the tooling roll (Figure 3, the compliant or the elastic coating 26 is cover almost a circumferential surface of the cutting cylinder).
Regarding claim 10, Jones shows that the tooling roll (Figure 3) comprises an exterior circumferential surface (external surface of the elastic coating 26, Figure 3), an opposing tooling surface (an inner surface of the elastic coating 26 mounted on the base plate 24, Figure 5) opposite the exterior circumferential surface and an interior circumferential surface (an inner surface of the base plate 24 mounted on a surface of the cylinder 7, Figure 5) positioned radially inward of the exterior circumferential surface; 
wherein the auxiliary compliance  is provided by two spring elements (see claims 8 above) extending between the interior circumferential surface and the opposing tooling surface (since the elastic coating 26 is rubber, it provides a compliance that is between the outer circumferential surface the opposing surface).
Regarding claim 12, Jones shows that the tooling roll is substantially rigid (see MPEP 608.02, section IX, drawing symbols, the cylinder 7 is made by metal and it is rigid).
Claims 1-4, 8-9, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dulaney (US 2014/0041493).
Regarding claim 1, Dulaney shows an apparatus (Figures 1 to 5A-E) comprising: an anvil roll (60, Figures 5A-E), wherein the anvil roll comprises:
a machine direction (MD, a direction of cardboard CB feeding from left to right, Figures 1 and 5A-B) and a cross machine direction (CD, where the direction is along a cutting cylinder 50 as seen in Figure 1);
an outer circumferential surface (polyurethane foam elastomer rubber 60A, Figure 5B), an opposing surface opposite the outer circumferential surface (an inner surface of the elastomer rubber 60A where it is mounted to a surface of the anvil cylinder 60 as seen in figure 5B), and an inner circumferential surface positioned radially inward of the outer circumferential surface (Figure 5B, the surface of the anvil cylinder 60 for receiving the elastomer rubber 60A or a surface that contacts a shaft as seen in Figure 1), and
one spring element (Applicant loosely claims “spring” without providing its structure to appreciate the “spring” element. Therefore, Dulaney’s elastomer rubber 60A has a spring or resilient feature and meets the spring element) disposed between the opposing surface and the inner circumferential surface (Figure 5E), wherein the spring element provide a compliance (since the elastomer rubber 60A is a spring, it provides a compliance that is between the outer circumferential surface the opposing surface) and
a tooling roll (a cutting cylinder 50, Figures 5A-E) operatively engageable with the anvil roll.
Regarding claim 2, Dulaney shows that the compliance is at least 10 microns in a first rotation direction of the anvil roll (Figures 1 and 5A).
Regarding claim 3, Dulaney shows that the outer circumferential surface is substantially continuous (Figures 1 and 5A, the elastomer rubber 60A is continuous) and wherein at least 90% of the outer circumferential surface is compliant (Figure 1).
Regarding claim 4, Dulaney shows that the tooling roll is a knife roll (a cutting cylinder 50, Figure 5A).
Regarding claim 8, Dulaney shows that the tooling roll comprises an auxiliary compliance (a scrap stripper 10 that includes resilient fingers 14, Figures 5A-E).
Regarding claim 9, Dulaney shows that the auxiliary compliance is at least 10 microns in a second rotation direction of the tooling roll (Figures 5A-E, the scrap stripper 10 is at least 10 microns).
Regarding claim 11, Dulaney shows that the tooling roll comprises an exterior circumferential surface (external surface of a die board 52, Figure 4), wherein the auxiliary compliance is provided by one or more spring elements disposed radially outward from the exterior circumferential surface (there are 5 resilient fingers 14 extension outward from the exterior circumferential surface).
Regarding claim 12, Dulaney shows that the tooling roll is substantially rigid (see MPEP 608.02, section IX, drawing symbols, the cylinder 50 is made by metal and it is rigid).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Sposato (US 2014/0097569).
Regarding claim 5, Jones shows all of the limitations as stated in claim 1 above except including first spring elements (there are two shell members on the anvil cylinder 18. See “spring” discussion above), but Jones fails to show second spring elements.
Sposato shows an apparatus (Figures 1 to 4A-B) comprising an anvil roll (18) and a cutting roll (16), wherein the anvil rolls comprises cutting rubbers (24).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the anvil bars 19 of Jones to have cutting rubbers, as taught by Sposato, in order to prevent a cutting edge to damage or dull easily (if the cutting edge contacts a hard surface anvil, the cutting edge is dull easily than it contacts to a rubber anvil).
In doing so, the modified apparatus of Jones shows the second spring elements (Applicant loosely claims second spring elements without providing their structures to appreciate the “spring” elements. Therefore, Sposato’s cutting rubbers have springs or resilient features and meet the “spring” limitation), wherein the first spring elements provide a first compliant region and the second spring elements provide a second compliant region; and wherein the first compliant region differs in magnitude from the second compliant region by at least 5 % (see Jones’s Figure 2, the shell members are much greater than the anvil bars).
Regarding claim 6, as best understood, the modified apparatus of Jones shows that the first compliant region (a region of the shell members 21) is disposed at a first position in the machine direction (MD) and the second compliant region (a region of the anvil bars 19) is disposed in a second position in the machine direction (MD), wherein the first and second MD positions are separated by a distance in the MD (see Jones’s Figure 2, the shell members and the anvil bars are separated by a distance in the machine direction).
Regarding claim 7, as best understood, the modified apparatus of Jones shows that the first compliant region (a region of the shell members 21) is disposed at a first position in the cross direction (CD) and the second compliant region (a region of the anvil bars 19) is disposed at a second position in the cross direction (CD), wherein the first and second positions are separated by a distance in the CD (see Jones’s Figure 2, the shell members and the anvil bars are separated by a distance in the machine direction).
Regarding claim 13, the modified apparatus of Jones shows that the anvil roll comprises additional spring elements (cutting rubbers 24 of Sposato’s Figure 2B) disposed radially outward from the outer circumferential surface of the anvil roll, and wherein the additional spring elements provide additional compliances to the anvil (Sposato’s Figure 2B, there are two cutting rubber 24).
Regarding claim 14, Jones shows an apparatus (Figures 1-5) comprising: an anvil roll (18), wherein the anvil roll comprises:
an outer circumferential surface (shell members 21 of the anvil cylinder 18, Figure 2)having an engaging portion (outer surfaces of anvil bars 19) and a passive portion (portions of the shell members 21 that do not contact with a knife 20 and are considered as passive portions); 
an opposing surface opposite the outer circumferential surface (an inner surface of the coating layer 26 where it is mounted to a base plate 24 as seen in figure 5), and 
an inner circumferential surface (an inner surface of the base plate 24 arranged in an outer surface of the anvil cylinder as seen in Figure 3) positioned radially inward of the outer circumferential surface, and
primary elements (anvil bars 19) disposed between the opposing surface and the inner circumferential surface, and wherein the passive portion is substantially rigid (see Figure 5, the shell member has elastic coating 26 and a base plate 24 that is made of aluminum or steel as disclosed in Col. 6, line 3. The shell member is considered as substantially rigid because it has the elastic and aluminum or steel); and
a tooling roll (a cutting roll 7 or 17, Figure 2) operatively engageable with the engaging portion (Figure 2).
However, Jones fails to show that the primary elements are spring.
Sposato shows an apparatus (Figures 1 to 4A-B) comprising an anvil roll (18) and a cutting roll (16), wherein the anvil rolls comprises cutting rubbers (24).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the primary elements (anvil bars) of Jones to have cutting rubbers, as taught by Sposato, in order to prevent a cutting edge to damage or dull easily (if the cutting edge contacts a hard surface anvil, the cutting edge is dull easily than it contacts to a rubber anvil).
In doing so, the modified apparatus of Jones shows the primary elements are spring (Applicant loosely claims primary spring elements without providing their structures to appreciate the “spring” elements. Therefore, Sposato’s cutting rubbers have springs or resilient features and meet the “spring” limitation) such that the primary spring elements provide a primary compliance to the engaging portion.
Regarding claim 15, the modified apparatus of Jones shows that the primary compliance is at least 10 microns in a first direction (see Sposato’s Figure 2B, the cutting rubber 24 is a large block, which is at least 10 microns in an arrow rotation direction).
Regarding claim 16, the modified apparatus of Jones shows that the tooling roll is a knife roll (see Figure 2 of Jones, the cutting cylinder 7 or 17 has blades).
Regarding claim 17, the modified apparatus of Jones shows that the tooling roll comprises an auxiliary compliance (see Figure 5 of Jones, the cutting cylinder 7 also has the shell member 21. See “spring” and “compliance” discussions above).
Regarding claim 18, the modified apparatus of Jones shows that the tooling roll is substantially rigid (blades and the cylinder 7 are rigid. See MPEP 608.02, section IX, drawing symbols, the cylinder 7 of Figure 5 is made by metal and it is rigid).
Regarding claim 19, the modified apparatus of Jones shows that a second engaging portion (another outer surface of the anvil bars) having a secondary compliance, and wherein the tooling roll is operatively engageable with the second engaging portion (Figure 2 of Jones) .
Regarding claim 20, the modified apparatus of Jones shows that the secondary compliance is substantially equal to the primary compliance (since both the anvil bars are similar, they are substantially equal resilient or compliance).
Regarding claim 21, the modified apparatus of Jones shows that the secondary compliance differs from the primary compliance. Please note that the anvil bars are cutting rubbers, while one of the cutting rubbers contacts the cutting roll, it is compressed and reduced its size by at least some percent, but it is not clearly shown by at least 5%.
However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the secondary compliance that differs from the primary compliance in magnitude (size compression) by at least 5% because discovering an optimum value (at least 5%) would have been a mere design consideration based on characteristics of sizes and shapes of blades to be penetrated and cut into workpieces. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement depending on the characteristics of the blades and the workpiece to be cut.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        3/31/2021